Exhibit 10.1

AGREEMENT OF SUBLEASE

dated as of

September 26, 2006

between

PricewaterhouseCoopers LLP,

as Sublandlord

and

Riverbed Technology, Inc.,

as Subtenant

The Entire Fifth (5th), Sixth (6th) and Seventh (7th) Floors

of

199 Fremont Street

San Francisco, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Definitions and Basic Terms    1 2.    Demise; Term;
Permitted Use    4 3.    Rents.    5 4.    Condition of the Sublease Premises   
7 5.    Subordination to and Incorporation of the Overlease    7 6.    Insurance
and Indemnification    10 7.    Covenant of Quiet Enjoyment    11 8.   
Assignment and Sub-subletting    11 9.    Electricity    12 10.    Alterations
   12 11.    Personal Property    13 12.    Security Deposit    13 13.   
Notices    16 14.    Broker    16 15.    Overlandlord Consent    17 16.   
Directory & Signage    17 17.    Limitation of Liability    18 18.   
Subtenant’s Work    18 19.    Sublandlord Representations    21 20.   
Miscellaneous    21

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Exhibits

        Page

Exhibit A

   Floor Plan of the Sublease Premises   

Exhibit B

  

Intentionally Omitted

  

Exhibit C

  

Sublease Rent

  

Exhibit D

  

Exclusions from Incorporated Provisions

  

Exhibit E

  

Method of Charging for Electricity

  

Exhibit F

  

Form of Security Letter

  

Exhibit G

  

Included Personal Property

  

Exhibit H

  

Space Plan

  

Exhibit I

  

Overlandlord Consent

  

 

ii



--------------------------------------------------------------------------------

AGREEMENT OF SUBLEASE

dated as of the Sublease Date between Sublandlord and Subtenant

W I T N E S S E T H:

WHEREAS Overlandlord is the landlord and Sublandlord is the tenant under the
Overlease which demises portions (the “Overlease Premises”) of the Building; and

WHEREAS Sublandlord desires to sublease to Subtenant, and Subtenant desires to
sublease from Sublandlord, the Sublease Premises on the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Sublandlord and Subtenant agree as follows:

 

1. Definitions and Basic Terms

Set forth below are certain definitions and basic terms of this Sublease.

 

1.1        Sublease Date

   As of September 26, 2006

1.2        Sublandlord

   PricewaterhouseCoopers LLP, a Delaware limited liability partnership

1.3        Subtenant

   Riverbed Technology, Inc., a Delaware corporation

1.4        Overlandlord

   GLL Fremont Street Partners, a California partnership

1.5        Overlease

   The Overlease shall mean that certain Office Lease dated July 1, 1998 by and
between 199 Fremont, L.P., predecessor-in-interest to Overlandlord, and
Sublandlord, as tenant, as amended by that certain letter dated July 15, 1998
regarding the definition of the “Then Prevailing Marker Rent” (the “1998
Letter”); First Amendment of Lease dated as of November 1, 2001 (the “First
Amendment”); Second Amendment of Lease dated as of October 24, 2005 (the “Second
Amendment”); Agreement Regarding Commencement of Term dated as of March 1, 2001
(the “Commencement Date Agreement”); Agreement Concerning Landlord’s Consent to
License Agreement dated as of August 31, 2001 (the “Consent Agreement”); and two
letters dated August 30, 2004 and October 28, 2004 regarding Sublandlord’s early
termination of the 8th floor premises under Section 55 of the Overlease

 

-1-



--------------------------------------------------------------------------------

   (collectively, the “8th Floor Termination Letters”), and as the same may
hereafter be amended. A true and complete copy of the redacted Overlease, as so
amended, has been delivered to, and reviewed by, Subtenant. Sublandlord is now
the tenant under the Overlease. 1.6        Incorporated Provisions    All of the
provisions of the redacted Overlease, except for those provisions listed on
Exhibit D hereto. Capitalized terms not hereinafter defined shall have the
meanings ascribed to them in the Overlease. 1.7        Building    199 Fremont
Street, San Francisco, California 94104 1.8        Sublease Premises   
Approximately Sixty Three Thousand Seven Hundred Ninety Eight (63,798) rentable
square feet consisting of the fifth (5th), sixth (6th) and seventh (7th) floors
of the Building as shown on the floor plan attached hereto as Exhibit A.
1.9        Expiration Date    August 30, 2010 1.10      Sublease Rent    As
described in Section 3.1 hereof and as shown on Exhibit C attached hereto.
1.11      Subtenant’s Proportionate Share    16.229% Subtenant’s Proportionate
Share shall be subject to appropriate adjustment in the event of any change in
the size of the premises leased by Sublandlord from Overlandlord under the
Overlease, or subleased by Subtenant from Sublandlord under this Sublease, or as
otherwise adjusted pursuant to Section 6.1 of the Overlease. 1.12      Sublease
Premises Rentable Area    Approximately 63,798 rentable square feet. This area
is specified for reference purposes only, and shall be used for purposes of this
Sublease regardless of the actual area of the Sublease Premises. Sublandlord
shall not be deemed to have represented the accuracy of the Sublease Premises
Rentable Area.

 

-2-



--------------------------------------------------------------------------------

  1.13     If Subtenant will pay additional rent based on increases in real
estate taxes, check here þ and complete Sections 1.13.1 and 1.13.2.

 

            1.13.1    Base Taxes    Taxes and Assessments (as both terms are
defined in Section 6 of the Overlease) for the 2007 calendar year.
            1.13.2    Tax Payment    Tenant’s Percentage Share of any increases
in Taxes and Assessments above the Base Tax Year as more particularly described
in Section 6 of the Overlease.

 

  1.14     If Subtenant will pay additional rent based on increases in operating
expenses, check here þ and complete Section 1.14.1 and 1.14.2.

 

            1.14.1     Base Operating Expenses

   Operating Expenses (as defined in Section 6.3.1 of the Overlease) for the
2007 calendar year.

            1.14.2     Operating Payment

   Tenant’s Percentage Share of any increases in Operating Expenses above the
Base Operating Expenses as more particularly described in Section 6 of the
Overlease.

1.15       [Intentionally Omitted.]

  

1.16       Method of Charging for Electricity

   As described in Section 9 hereof and on Exhibit E hereto.

1.17       Included Personal Property

   Any items listed on Exhibit G hereto.

1.18       Personal Property Rent

   None.

1.19       Required Amount (Security Deposit)

   One Million Four Hundred Thousand Dollars ($1,400,000.00)

1.20       Recognized Broker

   (i) Cornish & Carey Commercial, Inc. and (ii) NAI BT Commercial.

1.21       Intentionally Omitted

  

1.22       the Consent

   as defined in Section 15 hereof.

1.23       Interest Rate

   as defined in Section 5.4 of the Overlease.

 

-3-



--------------------------------------------------------------------------------

1.24     this Sublease    this Agreement of Sublease, including the Incorporated
Provisions as incorporated herein. The terms “herein,” “hereunder,” etc. refer
to this Agreement of Sublease, including the Incorporated Provisions as
incorporated herein. 1.25     the Term    the Commencement Date (as defined
below) through and including the Expiration Date or earlier termination of this
Sublease.

 

2. Demise; Term; Permitted Use

2.1 Sublandlord hereby subleases to Subtenant, and Subtenant hereby hires from
Sublandlord, the Sublease Premises upon and subject to the terms and conditions
hereinafter set forth.

2.1.1 Subject to Section 15 below, the term of this Sublease (the “Term”) shall
commence on the earlier to occur of (i) February 1, 2007; or (ii) the date
Subtenant first occupies the Sublease Premises for the conduct of its business
(the “Commencement Date”), provided that Overlandlord’s Consent has been
received in accordance with Section 15 below. Subtenant’s activities during the
early access period, as described below, shall not constitute the conduct of
Subtenant’s business for purposes of determining the Commencement Date.

Upon full execution of the Consent as more particularly described in Section 15
hereof, Subtenant shall have the right to early access to the Sublease Premises
for the purposes of designing, planning and constructing its alterations and
improvements, and installing its furniture, networks, telecommunications
equipment, fiber and related furniture, fixtures and equipment; provided that
(a) Subtenant deliver to Sublandlord reasonable prior notice of its access the
Sublease Premises, (b) Sublandlord may have its representative accompany
Subtenant and/or its agents during such early access, (c) Subtenant does not
thereby unreasonably interfere with Sublandlord’s business in the Overlease
Premises, (d) Subtenant hereby indemnifies and agrees to defend, and hold
Sublandlord harmless from any and all claims, liability, loss, damage, death or
personal injury to the Sublease Premises or any persons therein arising from
such early access, (e) such early access to the Sublease Premises shall be shall
be subject to all of the terms and conditions of this Sublease and the
Overlease, and shall be subject to Subtenant providing to Sublandlord reasonably
satisfactory evidence of insurance for personal injury and property damage
related to such access, and (f) such early access is not objectionable to the
Overlandlord and does not trigger a default under the Overlease. Notwithstanding
clause (e) in the preceding sentence, Subtenant shall not be obligated to pay
Sublease Rent or Subtenant’s Proportionate Share of the Tax Payment or
Subtenant’s Proportionate Share of the Operating Payment during the early access
period, provided, however, that Subtenant shall reimburse Sublandlord for any
charges, costs, fees or other amounts incurred in connection with Subtenant’s
early access to the Sublease Premises within twenty (20) days of Sublandlord’s
delivery of a bill therefor.

2.2 If either party hereto shall so request, the parties hereto shall execute
and deliver an instrument confirming the Commencement Date in form and substance
reasonably acceptable

 

-4-



--------------------------------------------------------------------------------

to each of the parties, but the failure of either party to execute and deliver
such instrument shall not affect the Commencement Date.

2.3 The Term shall expire on the Expiration Date or on such earlier date upon
which such term shall expire or be terminated pursuant to any of the provisions
of this Sublease, the Overlease or pursuant to law.

2.4 Subtenant may use the Sublease Premises for general offices as permitted
under the Overlease, and for no other purposes.

 

3. Rents

3.1 Subtenant shall pay to Sublandlord rent at the rate per annum equal to the
Sublease Rent as shown on Exhibit C attached hereto, payable in equal monthly
installments in advance commencing on the Commencement Date and on the first
(1st) day of each month thereafter, without notice from Sublandlord, pro-rated
for any partial month. Simultaneously upon execution of this Sublease and as a
condition to the effectiveness of this Sublease, Subtenant shall make an advance
payment of one (1) month’s Sublease Rent to be applied to the first (1st) full
month’s Sublease Rent. Regardless of the method of charging for electricity
selected in Section 1.16, the Sublease Rent does not include electricity.

3.2 Commencing on the Commencement Date, Subtenant shall pay to Sublandlord
additional rent equal to Subtenant’s Proportionate Share of the Tax Payment to
the extent that same exceeds the Base Taxes.

3.3 Commencing on the Commencement Date, Subtenant shall pay to Sublandlord
additional rent equal to Subtenant’s Proportionate Share of the Operating
Payment to the extent that same exceeds the Base Operating Expenses.

3.4 Subtenant’s payments under Section 3.2 in respect of Subtenant’s
Proportionate Share of a Tax Payment and Section 3.3 in respect of Subtenant’s
Proportionate Share of an Operating Payment shall be due on the dates on which
Sublandlord’s payments under the corresponding provisions of the Overlease are
due to Overlandlord and shall be pro-rated for any partial month or year during
the Term, as appropriate; provided, however, that (except for subsequent
continuing equal monthly payments) no such payment shall be due until twenty
(20) days after Sublandlord shall have furnished Subtenant with notice thereof,
together with a copy of the related bill and relevant supporting documentation
from Overlandlord (or a copy thereof as received by Sublandlord from
Overlandlord), if any.

 

-5-



--------------------------------------------------------------------------------

3.5 If Overlandlord shall issue to Sublandlord any credit or refund in respect
of a Tax Payment or Operating Payment relating to any part of the Term,
Sublandlord shall (a) provide Subtenant with a copy of the supporting
documentation received by Sublandlord from Overlandlord (if any) and (b) within
thirty (30) days of receipt thereof, pay to Subtenant (or at Sublandlord’s
option, apply a credit or refund) in the amount equal to Subtenant’s
Proportionate Share of such credit or refund remaining after deducting
therefrom:

3.5.1 the portion, if any, of such credit or refund resulting from any reduction
in Taxes and Assessments to an amount less than the Base Taxes or to any
reduction in Operating Expenses to an amount less than the Base Operating
Expenses, and

3.5.2 Subtenant’s Proportionate Share of any costs and expenses, including
attorneys’ fees, incurred by Sublandlord in connection with compelling
Overlandlord to obtain such credit or refund.

3.6 If the amount of the Base Operating Expenses shall be reduced by reason of
audit or otherwise, the reduced amount shall be used in computing Subtenant’s
liability under Section 3.3 hereof, with respect to periods after such reduction
and for recomputing Subtenant’s liability with respect to periods prior to such
reduction. Subtenant shall pay Sublandlord any additional amounts due in respect
of such prior periods within twenty (20) days of Sublandlord’s delivery of a
bill therefor, which shall be accompanied by a copy of the supporting
documentation received by Sublandlord (if any).

3.7 Subtenant shall, within twenty (20) days after Sublandlord’s delivery to
Subtenant of Overlandlord’s invoice, pay or reimburse Sublandlord for all costs
and expenses payable under the Overlease arising out of Subtenant’s requests for
services, or other acts or omissions, including (a) supplemental chilled or
condenser water, (b) above building standard or overtime HVAC, (c) extra
cleaning, (d) overtime or dedicated freight elevator service, and (e) any
maintenance, repair or other service for which a separate charge is made by
Overlandlord. Sublandlord shall then promptly pay to Overlandlord such payment
or reimbursement made by Subtenant to Sublandlord hereunder, unless Sublandlord
had already paid Overlandlord such payment. Notwithstanding the foregoing,
Subtenant shall have the right to request such additional day to day services,
as set forth in (a)-(e) hereof, directly from Overlandlord, provided that
Subtenant shall promptly notify Sublandlord, by telephone or email, to the party
designated in writing by Sublandlord, of any such request if the estimated cost
of such service is greater than One Thousand Dollars ($1,000.00) per service
request. Subtenant’s failure to so notify Landlord shall not be deemed a Default
under this Sublease, provided however, in the event that Subtenant fails to so
notify Sublandlord three (3) times within any six (6) month period, then the
next such failure shall be deemed to be a Default hereunder. Subtenant shall
pay, as additional rent, for services requested directly from Overlandlord as
prescribed in this Section 3.7. This Section 3.7 shall not be applicable to
electricity, which is covered by Section 9 hereof.

3.8 As used herein, the term “additional rent” shall refer to all sums of money
which shall become due and payable by Subtenant to Sublandlord hereunder, other
than Sublease Rent, and the terms “rent” and “rents” shall both refer to
Sublease Rent and additional rent. All rents shall be payable in lawful money of
the United States at such place and to such person as Sublandlord shall from
time to time designate.

3.9 Subtenant shall promptly pay all rents due hereunder as and when the same
shall become due and payable without set-off, offset or deduction of any kind
whatsoever (except as expressly provided otherwise) and, if Subtenant fails to
pay any additional rent when due, Sublandlord shall have all of the rights and
remedies provided for herein or at law or in equity as in the case of
non-payment of Sublease Rent.

 

-6-



--------------------------------------------------------------------------------

3.10 Sublandlord’s failure to deliver any statements or bills required to be
delivered to Subtenant hereunder, or Sublandlord’s failure to make a demand
under this Sublease, shall not be a waiver of, or cause Sublandlord to forfeit
or surrender, its rights to collect any rents which may have become due pursuant
to this Sublease. Subtenant’s liability for rents accruing during the Term, and
Sublandlord’s obligation to refund overpayments of or adjustments to rents paid
to it by Subtenant, shall survive the expiration or sooner termination of this
Sublease.

3.11 If Subtenant fails to pay Sublandlord any installment of rents when due
hereunder, then Subtenant shall pay interest thereon at the Interest Rate until
such amount has been paid to Sublandlord. Such interest shall be deemed
additional rent due hereunder.

 

4. Condition of the Sublease Premises

4.1 Subtenant represents that it has examined (or waived examination of) the
Sublease Premises. Sublandlord has not made and does not make any
representations or warranties as to the physical condition of the Sublease
Premises (including any latent defects in or to the Sublease Premises), the uses
to which the Sublease Premises may be put, or any other matter or thing
affecting or relating to the Sublease Premises, except as specifically set forth
in this Sublease.

4.2 Subtenant agrees to accept the Sublease Premises in their “AS IS” broom
clean condition as of the date hereof as the same may be affected by reasonable
wear and tear after the date hereof. Sublandlord shall have no obligation
whatsoever to alter, improve, decorate or otherwise prepare the Sublease
Premises, or any portion thereof, for Subtenant’s occupancy.

 

5. Subordination to and Incorporation of the Overlease

5.1 (a) This Sublease is subject and subordinate to the Overlease, and to all
leases, mortgages and other rights or encumbrances to which the Overlease is
subordinate, subject to Overlandlord’s non-disturbance agreement contained in
Overlandlord’s Consent (as such term is defined in Section 15 hereof). This
provision shall be self-operative but Subtenant shall within ten (10) days of
Sublandlord’s request execute any instrument reasonably requested by Sublandlord
or Overlandlord to evidence or confirm the same. Subtenant acknowledges and
agrees that Sublandlord will not deliver a non-disturbance agreement to
Subtenant from any of Overlandlord’s ground lessor, Overlandlord’s mortgagees or
other superior interest holders.

       (b) Sublandlord shall not voluntarily terminate the Overlease except
pursuant to a right of termination arising out of casualty or condemnation
expressly set forth in the Overlease. If the Overlease shall terminate for any
reason then this Sublease shall also terminate, except as otherwise provided in
the Overlandlord’s Consent. Sublandlord shall not be liable for any such
termination unless such termination (i) shall have arisen out of an Event of
Default under the Overlease by Sublandlord not arising out of a Default (as
defined below) hereunder by Subtenant, or (ii) shall have been effected by
Sublandlord in violation of this Section 5.1.

5.2 Except as otherwise expressly provided in, or otherwise inconsistent with,
this Sublease, and except to the extent not applicable to the Sublease Premises,
the Incorporated

 

-7-



--------------------------------------------------------------------------------

Provisions are hereby incorporated in this Sublease by reference with the same
force and effect as if set forth herein, except that unless the context requires
otherwise:

5.2.1 references in such provisions to Owner, Landlord or Lessor shall be deemed
to refer to Sublandlord;

5.2.2 references in such provisions to Tenant or Lessee shall be deemed to refer
to Subtenant;

5.2.3 references in such provisions to the Premises or the Demised Premises
shall be deemed to refer to the Sublease Premises;

5.2.4 references in such provisions to other provisions of the Overlease that
are not incorporated herein shall be disregarded, except to the extent required
for a fair and equitable interpretation of the incorporated Overlease or to the
extent that defined terms applicable to this Sublease are defined in the
excluded provisions of the Overlease;

5.2.5 references in such provisions to Rent shall be deemed to refer to Sublease
Rent, rent or rents;

5.2.6 references in such provisions to subleases, sublettings or subtenants
shall be deemed to refer to sub-subleases, sub-sublettings or sub-subtenants;
and

5.2.7 provisions in the Overlease requiring payment by Sublandlord to
Overlandlord shall not impose upon Subtenant a payment obligation other than
from Subtenant to Sublandlord (i.e., the parties hereto intend that Subtenant
only pays once to Sublandlord, and not to both Sublandlord and Overlandlord).

5.3 Sublandlord shall not be deemed to have made any representation made by
Overlandlord in any of the Incorporated Provisions. Moreover, Sublandlord shall
not be obligated:

5.3.1 to provide any of the services or utilities that Overlandlord has agreed
in the Overlease to provide,

5.3.2 to make any of the repairs or restorations that Overlandlord has agreed in
the Overlease to make,

5.3.3 to comply with any laws or requirements of public authorities with which
Overlandlord has agreed in the Overlease to comply, or

5.3.4 to take any action with respect to the operation, administration or
control of the Building or any of its public or common areas that the
Overlandlord has agreed in the Overlease to take,

5.3.5 to provide any liability, casualty or other insurance that Overlandlord
has agreed in the Overlease to provide,

 

-8-



--------------------------------------------------------------------------------

(all the foregoing being herein called the “Building Services”), and Sublandlord
shall have no liability to Subtenant on account of any failure of Overlandlord
to do so, or on account of any failure by Overlandlord to observe or perform any
of the terms, covenants or conditions of the Overlease required to be observed
or performed by Overlandlord, unless due to Sublandlord’s acts, omissions, gross
negligence, breach of the Overlease or this Sublease (provided such breach by
Sublandlord does not arise out of a Default hereunder by Subtenant).

5.4 Sublandlord agrees that:

5.4.1 upon Subtenant’s request, to use reasonable efforts (excluding
litigation), at Subtenant’s expense, (a) to cause Overlandlord to provide any
Building Service or to observe or perform any term, covenant or condition of the
Overlease required to be observed or performed by Overlandlord or (b) to obtain
Overlandlord’s consent or approval whenever required by the Overlease (unless,
in such instance and as otherwise set forth herein, Sublandlord shall be
entitled to withhold its consent or approval even if Overlandlord shall have
granted its consent or approval); and

5.4.2 if any right or remedy of Sublandlord or any duty or obligation of
Overlandlord under the Overlease is subject to or conditioned upon Sublandlord’s
making any demand upon Overlandlord or giving any notice, request or statement
to Overlandlord then, if Subtenant shall so request, Sublandlord, at Subtenant’s
expense, shall make such demand or give such notice, request or statement,
except that Sublandlord shall not be required to request Overlandlord’s consent
or approval with respect to any act or thing as to which Sublandlord’s consent
also is required and Sublandlord shall have determined in accordance with this
Sublease to withhold its consent or approval; and

5.4.3 it will make all commercially reasonable efforts, by its act or omission,
to not cause an Event of Default under the Overlease; and

5.4.4 in the event that Sublandlord receives an abatement of Rent pursuant to
Sections 11.2 or 17.4 of the Overlease, then Subtenant shall receive an
abatement of the Sublease Rent for the same period(s) that Sublandlord actually
received any rent abatement from Overlandlord, to the extent that same applies
to the Sublease Premises.

5.5 Whenever Subtenant desires to do any act or thing which requires the consent
or approval of Overlandlord:

5.5.1 Subtenant shall not do such act or thing without first having obtained the
consent or approval of both Overlandlord and Sublandlord (and Sublandlord’s
right to withhold consent or approval shall be independent of Overlandlord’s
right);

5.5.2 Subtenant shall not request Overlandlord’s consent or approval directly
(and no efforts by Sublandlord to obtain Overlandlord’s consent or approval
shall constitute Sublandlord’s consent or approval or prejudice Sublandlord’s
right to withhold consent or approval);

 

-9-



--------------------------------------------------------------------------------

5.5.3 in no event shall Sublandlord be required to give its consent or approval
prior to Overlandlord doing so (unless Overlandlord requires Sublandlord to give
its consent or approval prior to Overlandlord doing so); and

5.5.4 the standard for Overlandlord’s consent or approval shall be in accordance
with the terms of the Overlease.

5.6 Notwithstanding any other provision of this Sublease, Subtenant shall
perform all of its obligations hereunder at such times, by such dates or within
such periods as Sublandlord shall be required to perform its corresponding
obligations under the Overlease. If Overlandlord shall give any notice of
failure or default under the Overlease arising out of any failure by Subtenant
to perform any of its obligations hereunder (other than the payment of money),
then Sublandlord shall promptly furnish Subtenant with a copy thereof. If the
Overlease shall provide any grace or cure period for such failure or default
then the grace or cure period hereunder shall expire two (2) business days prior
to the date on which the grace or cure period under the Overlease shall expire.
In no event shall this Section 5.6 extend the time, date or period by or within
which Subtenant is required to perform.

5.7 If (a) Subtenant shall fail to perform any of its obligations hereunder and
such failure shall continue beyond any applicable notice and cure periods, or
(b) Overlandlord shall give any notice of failure or default under the Overlease
arising out of any failure by Subtenant to perform any of its obligations
hereunder and such failure or default continues beyond any applicable notice and
cure period (each, a “Default”) then, in either case, Sublandlord shall have the
right (but not the obligation) to perform or endeavor to perform such
obligation, at Subtenant’s expense, and Subtenant shall, within ten (10) days of
Sublandlord’s demands from time to time, reimburse Sublandlord for all costs and
expenses incurred by Sublandlord in doing so.

 

6. Insurance and Indemnification

6.1 Whenever, pursuant to any of the Incorporated Provisions as incorporated
herein, Subtenant is required to furnish insurance (or evidence thereof) to or
for Sublandlord, Subtenant also shall be required to furnish such insurance to
or for Overlandlord and such other persons as shall be entitled thereto under
the Overlease, provided that, in the case of any such other person not named in
the Overlease, Sublandlord shall have notified Subtenant thereof.

6.2 Whenever, pursuant to any of the Incorporated Provisions as incorporated
herein, Subtenant is required to indemnify or defend Sublandlord, Subtenant
shall be required also to indemnify or defend Overlandlord and such other
persons as shall be entitled thereto under the Overlease.

6.3 The waiver of subrogation contained in 14.4.1 of the Overlease shall apply
as between Subtenant and Sublandlord.

 

-10-



--------------------------------------------------------------------------------

7. Covenant of Quiet Enjoyment

Provided Subtenant is not in Default of this Sublease, Sublandlord covenants
that Subtenant may peaceably and quietly enjoy the Sublease Premises without
disturbance by Sublandlord or any person claiming by, through or under
Sublandlord. This Section 7 shall be subject nevertheless to the terms and
conditions of this Sublease and to the Overlease and any other leases and
mortgages to which this Sublease is subordinate.

 

8. Assignment and Sub-subletting

8.1 Subtenant shall not assign, sell, transfer (whether by operation of law or
otherwise), pledge, mortgage or otherwise encumber this Sublease or any portion
of its interest in the Sublease Premises, nor sub-sublet all or any portion of
the Sublease Premises, without the prior written consent of Sublandlord and
Overlandlord (with respect to Overlandlord, only if required under Article 14 of
the Overlease and in accordance with the same standard of consent set forth
therein). As a further condition to Section 14 of the Overlease, the proposed
sub-sublessee or assignee must have a net worth at least equal to or in excess
of the greater of the net worth of Subtenant (a) on the date hereof or
(b) immediately prior to a proposed sub-sublease or assignment.

8.2 Notwithstanding anything to the contrary contained in the Overlease,
Subtenant and Sublandlord agree that in the event Overlandlord is entitled to
any portion of the Rent Differential under Section 14.5 of the Overlease (the
“Overlandlord Profit”) in connection with any subsequent assignment or
sub-sublease of this Sublease (as and to the extent herein permitted), the
Overlandlord Profit shall be deducted from the total consideration paid to
Subtenant by any such assignee or sub-subtenant prior to any profit calculation
and sharing by and between Subtenant and Sublandlord.

8.3 Notwithstanding anything to the contrary contained herein, Sublandlord shall
have no obligation to consent to more than one (1) proposed assignment or
sub-subletting during the Term and Sublandlord may withhold consent to any
additional proposed assignment or sub-subletting in its sole and absolute
discretion. For the avoidance of doubt, nothing contained in this Section 8
shall require Sublandlord to consent to any proposed assignment or
sub-subletting during the Term as Subtenant’s right to assign this Sublease or
sub-sublet the Sublease Premises remains subject to the terms and conditions of
this Sublease (including, without limitation, this Section 8) and the Overlease.

8.4 Subtenant hereby acknowledges that Sublandlord shall have the right to
transfer or assign this Sublease to the Overlandlord at any time during the Term
as part of an earlier termination of the Overlease and provided that this
Sublease remains in full force and effect as a direct lease between Subtenant
and Overlandlord pursuant to the Consent or other written agreement between
Overlandlord and Subtenant. Nothing in this Section 8.4 is intended to modify or
abrogate the provisions of Section 5.1(b) hereof.

8.5 Subject to the consent and approval of Overlandlord, unless so waived in the
Overlandlord’s Consent, Sublandlord hereby agrees that Section 14.10 of the
Overlease relating to a “Permitted Transfer” applies to any transfer by
Subtenant under this Sublease and that the

 

-11-



--------------------------------------------------------------------------------

transfer of fifty percent (50%) or more of the Subtenant’s stock in a private
equity transaction shall not constitute an assignment or sublease requiring the
consent or approval of Sublandlord.

 

9. Electricity

9.1 Subtenant shall pay for electricity in accordance with Exhibit E attached
hereto.

9.2 Subtenant shall pay all sales, use and/or utility taxes attributable to the
electricity furnished to the Sublease Premises; all amounts payable under this
Section 9.2 shall be due within ten (10) days of Sublandlord’s bills therefor.

9.3 Sublandlord shall pay to Overlandlord or the utility company all charges for
electricity furnished to the Overlease Premises, except as otherwise provided in
Exhibit E.

9.4 In no event shall Sublandlord have any liability for any defect in, or any
interruption or failure of, the electricity furnished to the Sublease Premises,
unless due solely to Sublandlord’s gross negligence. In no event shall Subtenant
draw more electricity than that which the feeders, risers, panels and other
electricity supply equipment serving the Sublease Premises are capable of safely
supplying. Notwithstanding the foregoing sentence, Subtenant shall have the
right to install additional electrical panels for its server room in the
Sublease Premises, provided that consent is given in writing by
(i) Overlandlord, in its sole and absolute discretion, and (ii) Sublandlord, in
its reasonable discretion, to such installation; and provided further, that
Subtenant shall be solely responsible and liable for (i) any and all maintenance
and repair of said electrical panels, at Subtenant’s sole cost and expense, and
(ii) any and all costs, expenses and fees in connection with such installation
and thereafter the electrical usage in connection therewith.

 

10. Alterations

10.1 Subtenant shall not make any alterations, installations, additions or
improvements in or to the Sublease Premises without first having obtained the
consent or approval of Overlandlord and Sublandlord (in each case if and to the
extent required by and under the same standards of the Overlease). Sublandlord
hereby consents to the tenant improvements to be constructed by Subtenant in
accordance with that certain space plan attached hereto as Exhibit H (the
“Subtenant Improvements”), Notwithstanding the foregoing, the provisions of
Section 10.1(b) (with respect to non-structural, decorative alterations) and
Section 10.3.1 (with respect to removal of alterations at the end of the term)
shall apply to this Sublease to the extent that Sublandlord is entitled to such
rights or bound by such obligations and further, provided that Overlandlord
consents to same. Sublandlord agrees that Subtenant shall not be obligated to
remove any of the Sublandlord’s initial Tenant Improvements or Alterations to
the Premises, if any, as of the date hereof, at the expiration or earlier
termination of the Sublease, provided, however, that unless otherwise waived by
the Overlandlord in the Overlandlord’s Consent or in a separate written
document, Subtenant shall be obligated to remove the Subtenant Improvements and
Alterations made by Subtenant, if any, at the expiration or earlier termination
of the Sublease and to restore the Sublease Premises to the condition existing
as of the Sublease Commencement Date.

 

-12-



--------------------------------------------------------------------------------

10.2 Subtenant shall observe and perform all of the terms, covenants and
conditions of this Sublease and the Overlease applicable to any alterations,
installations, additions or improvements made in or to the Sublease Premises by
Subtenant.

 

11. Personal Property

11.1 Subtenant shall have the option to purchase all or any portion of the
personal property described in Exhibit G hereto (the “Listed Personal
Property”), if any. for the sum of one dollar ($1.00). Subtenant shall notify
Sublandlord, in writing, which of the Listed Personal Property Subtenant elects
to purchase (the “Included Personal Property”) within thirty (30) days of the
date of the execution of this Lease, provided that Subtenant shall have thirty
(30) days after notice of Subtenant’s election to remove any such personal
property which shall not be Included Personal Property. Subtenant agrees to be
responsible for any and all sales tax and the like imposed on any of the
Included Personal Property.

11.2 Subtenant acknowledges that Sublandlord has made no representations or
warranties with respect to the Included Personal Property, and that Sublandlord
shall have no maintenance, repair and/or replacement obligations with respect to
the Included Personal Property.

11.3 Subtenant agrees that it shall be solely responsible for all maintenance,
repair and/or replacement of the Included Personal Property and for the removal
of same at the end of the Term at its sole cost and expense.

11.4 Subtenant shall:

11.4.1 accept the Included Personal Property in its “AS IS” condition as of the
date hereof, as the same may be affected by reasonable wear and tear after the
date hereof, and

11.4.2 insure the Included Personal Property against loss or damage by fire or
other casualty (and all of the provisions of this Sublease applicable to
insurance required to be carried by Subtenant shall be applicable thereto).

11.5 Subtenant shall, at its sole cost and expense, remove such Included
Personal Property from the Sublease Premises at the end of the Term as and to
the extent required under the Overlease.

 

12. Security Deposit

12.1 Concurrently with its execution and delivery of this Sublease, Subtenant
shall deliver to Sublandlord a standby, unconditional, irrevocable, transferable
letter of credit (the “Letter of Credit”) in substantially the form of Exhibit F
hereto, to secure the faithful observance and performance by Subtenant of the
terms and conditions of this Sublease. The Letter of Credit shall be in the face
amount of the Required Amount, naming Sublandlord as beneficiary, issued (or
confirmed) by Citibank, N.A., J.P. Morgan Chase & Co., Bank of America, N.A.,
The Bank of New York Company, Inc., Fleet National Bank, HSBC Holdings plc, or
Wachovia Bank, N.A. (collectively, the “Approved Bank”), or another financial

 

-13-



--------------------------------------------------------------------------------

institution acceptable to Sublandlord, permitting multiple and partial draws
thereon. Notwithstanding the foregoing, the bank or financial institution
issuing the Letter of Credit hereunder must at all times during the Term be
assigned by Standard & Poors Investor Services a Bank Financial Strength Rating
of A, or better (the “Rating Criteria”), failing which Sublandlord shall have
the right, at any time during the Term, to direct Subtenant to obtain the Letter
of Credit in accordance with this Section 12 from another Approved Bank or
financial institution which satisfies the Rating Criteria or is otherwise
acceptable to Sublandlord. Subtenant agrees that such Letter of Credit from
another Approved Bank or financial institution shall be delivered to Sublandlord
within thirty (30) days of Sublandlord’s request. Subtenant shall cause the
Letter of Credit to be continuously maintained in effect (whether through
replacement, renewal or extension) in the Required Amount through the date (the
“Final LC Expiration Date”) that is forty-five (45) days after the Expiration
Date. If the Letter of Credit held by Sublandlord expires earlier than the Final
LC Expiration Date (whether by reason of a stated expiration date or a notice of
termination or non-renewal given by the issuing bank), Subtenant shall deliver a
new Letter of Credit or certificate of renewal or extension to Sublandlord not
later than thirty (30) days prior to the expiration date of the Letter of Credit
then held by Sublandlord. Any renewal or replacement Letter of Credit shall
comply with all of the provisions of this Section 12.1, shall be irrevocable,
transferable and shall remain in effect (or be automatically renewable) through
the Final LC Expiration Date upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Sublandlord in its
discretion.

12.2 Sublandlord shall have the right to draw upon the Letter of Credit, in
whole or in part, at any time and from time to time:

12.2.1 If a Default by Subtenant under this Sublease occurs and during its
continuance, in an amount sufficient to cure such Default (and Subtenant agrees
that the Letter of Credit must allow for partial draws); or

12.2.2 If the Letter of Credit held by Sublandlord expires earlier than the
Final LC Expiration Date (whether by reason of a stated expiration date or a
notice of termination or non-renewal given by the issuing bank), and Subtenant
fails to deliver to Sublandlord, at least thirty (30) days prior to the
expiration date of the Letter of Credit then held by Sublandlord, a renewal or
substitute Letter of Credit that is in effect and that complies with the
provisions of this Section 12.2.

12.2.3 In no event shall the issuer of the Letter of Credit fail to honor
Sublandlord’s drawing upon such Letter of Credit due to any terms or conditions
of this Sublease.

12.2.4 Subtenant hereby acknowledges and agrees that Sublandlord is entering
into this Sublease in material reliance upon the ability of Sublandlord to draw
upon the Letter of Credit upon the occurrence of a Default under this Sublease
by Subtenant under this Sublease or upon the occurrence of any of the other
events described above in this Section 12.2.

 

-14-



--------------------------------------------------------------------------------

12.3 The proceeds from Sublandlord’s draw upon the Letter of Credit may be
applied by Sublandlord against any Sublease Rent and/or additional rent then due
and payable by Subtenant under this Sublease that is not paid when due and
remains unpaid beyond the expiration of any applicable notice and grace period,
and/or to pay for all losses and damages that Sublandlord has actually suffered
or incurred (including, without limitation, reasonable attorneys fees and
disbursements) as a result of any Default by Subtenant under this Sublease.

12.4 Upon the Final LC Expiration Date, provided Subtenant is not then in
Default (of which Subtenant shall have received notice from Sublandlord as
provided under this Sublease) of its obligations under this Sublease,
Sublandlord agrees to return the Letter of Credit; provided, that if prior to
the Final LC Expiration Date a voluntary petition is filed by Subtenant, or an
involuntary petition is filed against Subtenant by any of Subtenant’s creditors,
under the Federal Bankruptcy Code (collectively, the “Bankruptcy Event”), then
Sublandlord shall not be obligated to return the Letter of Credit until either
all preference issues relating to payments under this Sublease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed, in each case pursuant to a final court
order not subject to appeal or any stay pending appeal. Sublandlord shall return
the Letter of Credit within twenty (20) days after Subtenant cures any
Default(s) under this Sublease and resolves (and/or has obtained a dismissal of)
any Bankruptcy Event as aforesaid. Upon Sublandlord’s return of the Letter of
Credit as contemplated under this Section 12.4, Subtenant shall deliver to
Sublandlord a letter confirming the surrender of the Letter of Credit.

12.5 If, as a result of any application or use by Sublandlord of all or any part
of the Letter of Credit, the amount of the Letter of Credit shall be less than
the Required Amount, Subtenant shall, within five (5) business days after
Sublandlord’s request, provide Sublandlord with an additional letter of credit
in an amount equal to the deficiency (or an amendment to the Letter of Credit or
a replacement letter of credit in the total Required Amount), and any such
additional (or replacement) letter of credit shall comply with all of the
provisions of this Section 12, and if Subtenant fails to comply with the
foregoing, notwithstanding anything to the contrary contained in this Sublease,
the same shall constitute a material Default under this Sublease by Subtenant.
Subtenant further covenants and warrants that it will not encumber the Letter of
Credit or any part thereof, and that neither Sublandlord nor its successors or
assigns will be bound by any such encumbrance (or attempted encumbrance).

12.6 Sublandlord may, at any time and without first obtaining Subtenant’s
consent thereto, transfer the Letter of Credit in whole or in part, to
Sublandlord’s successor-in interest as sublandlord under this Sublease. If
Sublandlord transfers its interest as sublandlord under this Sublease and
transfers the Letter of Credit in whole (or any proceeds thereof then held by
Sublandlord) to the transferee, Sublandlord shall, upon such transferor’s
assumption of the obligations of Sublandlord under this Sublease (on terms
reasonable to said transferor), be released by Subtenant from all liability
therefor. The provisions hereof shall apply to every transfer or assignment of
all or any part of the Letter of Credit to a new sublandlord. In connection with
any such transfer of the Letter of Credit by Sublandlord, Subtenant shall, if
applicable, at Subtenant’s sole cost and expense, execute and submit to the
issuer of the Letter of Credit such applications, documents and instruments as
may be necessary to effectuate such transfer. Subtenant shall be responsible for
paying the issuer’s transfer and processing fees in

 

-15-



--------------------------------------------------------------------------------

connection with any transfer of the Letter of Credit and, if Sublandlord
advances any such fees (without having any obligation to do so), Subtenant shall
reimburse Sublandlord for any such transfer or processing fees within ten
(10) days after Sublandlord’s written request therefor. Sublandlord agrees to
provide notice to Subtenant within a reasonable time after its transfer of the
Letter of Credit.

12.7 Sublandlord and Subtenant (i) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof (including the Proceeds Account) be deemed to
be or treated as a “security deposit” under any Law applicable to security
deposits in the commercial context (“Security Deposit Laws”), (ii) acknowledge
and agree that the Letter of Credit (including any renewal thereof or substitute
therefor or any proceeds thereof) is not intended to serve as a security
deposit, and the Security Deposit Laws shall have no applicability or relevancy
thereto, and (iii) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.

12.8 In the event that the (a) Sublease terminates (i) due to a default, beyond
all applicable notice and cure periods, by Sublandlord or (ii) other early
termination prior to the Expiration Date; and (b) Overlandlord and Subtenant
enter into a new lease pursuant to the Consent (as defined herein), then, upon
receipt of evidence of such new lease, Sublandlord agrees to take reasonable
measures to assign the Letter of Credit to the Overlandlord to the extent the
Approved Bank approves, in writing, such assignment prior to the effective date
thereof and same is permitted under all applicable laws.

 

13. Notices

Any notice, consent, approval or other communications given in connection
herewith shall only be effective if in writing and sent by hand or messenger
delivery (against a receipt), by United States express mail, or by a nationally
recognized overnight courier service addressed to either party as provided on
the signature page hereof, or to such other address as such party shall have
designated by notice to the other in the manner herein prescribed. Any such
notice, etc. shall be deemed given when delivered or refused or when delivery is
attempted on a business day. Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for such party.

 

14. Broker

14.1 Subtenant represents and warrants to Sublandlord that Subtenant has dealt
with no broker, agent or finder in connection with this Sublease other than the
Recognized Broker, and Subtenant hereby agrees to indemnify Sublandlord against
any claim for commission or other compensation in connection with this Sublease
made against Sublandlord by any other broker, agent or finder with whom
Subtenant has dealt, including reasonable attorneys’ fees incurred by
Sublandlord in the defense of any such claim.

14.2 Sublandlord represents and warrants to Subtenant that Sublandlord has dealt
with no broker, agent or finder in connection with this Sublease other than the
Recognized Broker, and Sublandlord hereby agrees to indemnify Subtenant against
any claim for commission or

 

-16-



--------------------------------------------------------------------------------

other compensation in connection with this Sublease made against Subtenant by
any broker, agent or finder with whom Sublandlord has dealt, including
reasonable attorneys’ fees incurred by Subtenant in the defense of any such
claim. Sublandlord shall pay the commission due the Recognized Broker in
accordance with separate agreements.

14.3 The provisions of this Section 14 shall survive the Expiration Date or any
sooner termination of this Sublease.

 

15. Overlandlord Consent

This Sublease is subject to Overlandlord’s consent to this Sublease (the
“Consent”), which shall be in the form attached hereto as Exhibit I. Upon the
full execution and delivery of this Sublease and delivery of the first
(1st) full month’s Sublease Rent and the Letter of Credit (collectively the
“Delivery Items”) to Sublandlord, Sublandlord shall request the Consent from
Overlandlord. Nothing contained herein shall restrict Sublandlord’s right to
request the Consent from Overlandlord prior to receipt of all the Delivery
Items, and such early request shall in no way be deemed a waiver by Sublandlord
of Subtenant’s obligation to deliver of any of the Delivery Items. Each party
hereto agrees promptly to execute and deliver the Consent. Sublandlord and
Subtenant shall equally share any administrative or other fees incurred by
Overlandlord in connection with the review of this Sublease and preparation of
the Consent and expressly provided for in the Overlease.

 

16. Directory and Signage

16.1 Subject to the provisions of the Overlease, Sublandlord agrees to request
that Overlandlord add Subtenant’s name to the Building lobby directory or
provide Subtenant with Subtenant’s Proportionate Share of Sublandlord’s existing
directory lines in the Building, if any. Subject to Overlandlord’s prior written
consent, Subtenant shall be permitted to install elevator lobby signage outside
the entrance to the elevator bank at Subtenant’s sole cost and expense.

16.2 Subject to the provisions of the Overlease, Subtenant may, at Subtenant’s
sole cost and expense, install one (1) first-class office sign, as approved by
Sublandlord and Overlandlord, in a location in the elevator lobby of the
Overlease Premises as designated by Sublandlord (in Sublandlord’s reasonable
discretion) and/or Overlandlord (in Overlandlord’s sole discretion) in
accordance with Sublandlord’s uniform signage program for the floor and/or
Overlandlord in accordance with Sublandlord’s uniform signage program for the
floor and Overlandlord’s signage requirements for the Building, as applicable.
Subtenant shall not install any additional signage on the exterior of the
Building, in any part of the lobby or common corridor or in the entrance of the
Overlease Premises or in any portion of the Sublease Premises which is visible
from the exterior of the Sublease Premises, without, in any such case,
Sublandlord’s and Overlandlord’s prior written consent, which consent may be
granted or withheld in each Sublandlord’s reasonable discretion and
Overlandlord’s sole and absolute discretion. In the event that Subtenant shall
install any additional signage without first obtaining Sublandlord’s and
Overlandlord’s consent as provided in this Section 16.2, Sublandlord may, in
addition to any other remedies Sublandlord shall have, immediately remove such
signage at Subtenant’s cost and expense and without liability to Subtenant
therefor.

 

-17-



--------------------------------------------------------------------------------

16.3 Subtenant shall be entitled to rent from Sublandlord a maximum of
(1) parking space for every 5,000 rentable square feet of Sublease space with a
guaranteed minimum of six (6) parking spaces to be made available to Subtenant
on a monthly basis. Subtenant shall pay to Sublandlord, as additional rent, the
cost of said parking spaces, promptly, when due. Subtenant agrees to abide by
any rules and regulations promulgated by Overlandlord as provided in
Section 42(c) of the Overlease.

 

17. Limitation of Liability

Subtenant acknowledges that Sublandlord is a limited liability partnership.
Subtenant agrees that Subtenant shall not seek a personal judgment against, or
levy upon the assets of, any then currently active, retired, withdrawn, deceased
or dismissed partner or principal of Sublandlord, nor against or upon the assets
of any such partner’s or principal’s spouse, family or estate, nor against or
upon the assets of any partners or principals who are hereafter admitted to the
partnership or upon the assets of any such future partner’s spouse, family or
estate (all of the foregoing being collectively referred to herein as the
“Sublandlord Parties”), for any amounts due or which may become due under or by
reason of this Sublease, or for the performance of any of the obligations of
Sublandlord under this Sublease. Subtenant agrees that it shall be entitled to
proceed only against the partnership and the assets of the partnership for any
such amounts or for the performance of any such obligations. Subtenant agrees
that for the purposes of the foregoing, the assets of the partnership shall not
include (i) any negative capital accounts which may from time to time exist in
the partnership, (ii) any obligation of any of the Sublandlord Parties to
contribute capital to the partnership, pursuant to the partnership agreement or
otherwise, or (iii) any right which the partnership or any trustee or similar
person may otherwise have on behalf of the partnership to require contribution
from any of the Sublandlord Parties to satisfy debts of the partnership in any
bankruptcy, reorganization, or similar proceeding involving the partnership.

 

18. Subtenant’s Work

18.1 Subtenant shall furnish and install or cause to be furnished and installed
Subtenant’s Work (as hereinafter defined) in accordance with the provisions of
this Sublease and applicable provisions of the Overlease. The architectural and
engineering working drawings, plans and specifications caused to be prepared by
Subtenant pursuant to this Article and any changes therein permitted under this
Sublease which are approved by Sublandlord and Overlandlord are herein referred
to as “Subtenant’s Plans,” and the items of work shown or described in
Subtenant’s Plans are referred to as “Subtenant’s Work.” Subtenant shall cause
Subtenant’s Plans to comply with all legal requirements and insurance
requirements herein.

18.2 No approval by Sublandlord of Subtenant’s Plans shall in any way be deemed
to be an agreement, acknowledgement or representation by Sublandlord that the
work contemplated thereby complies with any legal or insurance requirements or
that Subtenant’s Plans will be approved by Overlandlord or any other
governmental agency having jurisdiction thereover.

 

-18-



--------------------------------------------------------------------------------

18.3 Subtenant shall pay all of the costs and expenses of Subtenant’s Work when
such costs and expenses are due. Promptly following each such payment, Subtenant
shall provide Sublandlord with copies of lien waivers with respect thereto.

18.4 Subtenant’s Work shall be performed by (a) a general contractor or
construction manager (“Subtenant’s Construction Manager”) and (b) subcontractors
(“Subcontractors,” the Subcontractors together with the Subtenant’s Construction
Manager are collectively, the “Subtenant’s Contractors”) who are reasonably
satisfactory to Sublandlord and satisfactory to Overlandlord in accordance with
the Overlease and, with respect to Subcontractor’s selected by Subtenant
pursuant to a competitive, open-book bidding system. Sublandlord shall not
charge Subtenant an oversight fee in connection with its supervision of the
construction of Subtenant’s Work or the review of Subtenant’s Plans, provided,
however, that in the event that (i) Sublandlord incurs or (ii) Overlandlord
charges Sublandlord or Subtenant (to the extent provided in the Overlease), any
fees or other reasonable out-of-pocket costs in connection with the review of
Subtenant’s Plans, then Subtenant shall be solely responsible for the payment of
same within ten (10) days of demand therefor.

18.5 Subtenant’s Work shall be diligently performed in a good and workmanlike
manner, using new materials and equipment, in accordance with Subtenant’s Plans
as approved by Sublandlord and Overlandlord, legal requirements and insurance
requirements. Subtenant shall deliver to Sublandlord prior to commencement of
Subtenant’s Work a proposed budget of Subtenant’s Work, and Subtenant shall
deliver to Sublandlord revised budgets from time to time during the course of
Subtenant’s Work. In performing Subtenant’s Work, Subtenant shall comply, and
cause Subtenant’s Contractors to comply, with Overlandlord’s rules and
regulations, as well as all reasonable procedures prescribed by Sublandlord and
Overlandlord. Subtenant shall cause Subtenant’s Contractors to use labor
compatible with the labor performing any work in the Building, and shall cause
Subtenant’s Contractors and such laborers to comply with Overlandlord’s and
Sublandlord’s security and site safety programs, if any, and to conduct
themselves in a safe and clean manner. Subtenant shall not permit any union
conflict to arise in connection with Subtenant’s Work. No fixtures, materials or
equipment shall be incorporated in the Sublease Premises in connection with the
performance of Subtenant’s Work which is subject to any security interest, lien
(except for a vendor’s lien or in connection with an equipment lease, provided
such lessor’s or vendor’s right to enter the Sublease Premises upon Subtenant’s
Default to remove any property from the Sublease Premises shall be subject to
Sublandlord’s reasonable requirements), charge, mortgage or other encumbrance.
Subtenant shall deliver to Sublandlord promptly after substantial completion of
Subtenant’s Work scaled and dimensioned reproducible mylars or CAD files of
“as-built” plans for Subtenant’s Work prepared and certified by Subtenant’s
architect.

18.6 Subject to Section 18.8 below, Subtenant shall be entitled to reimbursement
by Sublandlord up to the amount of One Million Two Hundred Seventy Five Thousand
Nine Hundred Sixty Dollars ($1,275,960.00) (“Subtenant’s Allowance”) on account
of the costs and expenses paid by Subtenant for Subtenant’s Work, all of which
may be allocated in Subtenant’s discretion. As Subtenant’s Work progresses,
Subtenant may submit statements to Sublandlord (not more frequently than
monthly) setting forth the cost of the portion of Subtenant’s Work completed
prior to the date of such statement and which was not covered by a previous

 

-19-



--------------------------------------------------------------------------------

statement. Subtenant may instead submit one statement upon completion of
Subtenant’s Work. Such statements shall be in a form reasonably acceptable to
Sublandlord and accompanied by written certifications from Subtenant and
Subtenant’s architect of the completion of the portion of Subtenant’s Work
covered by such statement, together with (a) invoices from each of Subtenant’s
Contractors invoicing the value of such portion of Subtenant’s Work,
(b) invoices marked “paid” and lien waivers from each of Subtenant’s Contractors
in respect of the portion of Subtenant’s Work covered by the immediately
preceding statement (unless Subtenant elects to submit only one statement, after
all of Subtenant’s Work is completed, in which case such paid invoices and lien
waivers shall be in respect of all of Subtenant’s Work except for those
portions, if any, to be paid for with the amount of Subtenant’s Allowance due
from Sublandlord on account of such statement), and (c) such further
documentation as may be reasonably requested by Sublandlord. Sublandlord shall
make a payment to Subtenant on account of Subtenant’s Allowance equal to the
amount set forth on each such statement, provided that no such payment shall
exceed the then remaining balance of Subtenant’s Allowance. Each such payment
shall be made by good check payable to Subtenant and delivered within thirty
(30) days after the receipt of such statement, together with each of the
aforesaid certifications, invoices, lien waivers and further documentation, if
any, requested by Sublandlord. In the event that the cost and expense of
Subtenant’s Work shall exceed Subtenant’s Allowance, Subtenant shall be entirely
responsible for such excess. In the event that the total cost and expense of
Subtenant’s Work shall be less than Subtenant’s Allowance, then, upon completion
of Subtenant’s Work and provided Subtenant is not in Default of this Sublease,
Subtenant shall be entitled to a credit against the Sublease Rent due hereunder
in the amount of the then outstanding balance of Subtenant’s Allowance not
already paid to Subtenant in accordance with the terms hereof.

18.7 Subtenant shall, at its cost and expense, file Subtenant’s Plans with any
governmental authority having jurisdiction thereover and take whatever action is
necessary to obtain and maintain all necessary permits, authorizations and
approvals from such governmental authorities for Subtenant’s Work, and Subtenant
shall deliver copies of all of such permits, authorizations and approvals to
Sublandlord. Sublandlord shall cooperate with, and assist, Subtenant in all
reasonable respects in connection with obtaining such necessary permits,
authorizations and approvals (including, without limitation, using reasonable
efforts to obtain Overlandlord’s cooperation, to the extent required, in
connection with the same), provided, however, that such cooperation shall be at
Subtenant’s expense, and Sublandlord and Overlandlord shall not be obligated to
incur any cost or expense in connection therewith, unless reimbursed therefor by
Subtenant.

18.8 If any Default by Subtenant under this Section 18 continues, then, in any
such event, at Sublandlord’s option, Sublandlord may do all or any of the
following: (A) Sublandlord may proceed with all of its rights and remedies
provided in this Sublease for a Default by Subtenant, and/or (B) Sublandlord
shall not be required to pay or credit any sums to be paid or credited as part
of Subtenant’s Allowance hereunder. If Sublandlord shall terminate this Sublease
as a result of any Default by Subtenant under this Section 18 or as a result of
any Default under any other provision of this Sublease, then, in addition to all
of Sublandlord’s rights and remedies provided for in this Sublease, Subtenant
shall assign all of its rights to Subtenant’s Plans to Sublandlord, and
Subtenant shall no longer be entitled to the then outstanding balance of

 

-20-



--------------------------------------------------------------------------------

Subtenant’s Allowance, and Sublandlord shall have no further obligation at any
time to pay to Subtenant or give Subtenant credit for the amount of such
balance.

 

19. Sublandlord Representations

19.1 Sublandlord warrants and represents that:

19.1.1 The Overlease is in full force and effect;

19.1.2 Sublandlord will not cause to be done or permit any act or thing to be
done which will cause an Event of Default (as such term is defined in the
Overlease) of any of the terms, covenants and conditions of the Overlease on its
part to observe and perform; and

19.1.3 Sublandlord shall not modify or amend the Overlease in any way which
would increase the obligations of Subtenant under the Sublease or adversely
affect Subtenant’s subleasehold interest created under this Sublease (other than
to a de minimis extent in connection with a ministerial or administrative
matter) without Subtenant’s consent, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

20. Miscellaneous

20.1 In any instance in which Sublandlord is required by any provision of this
Sublease or applicable law not unreasonably to withhold consent or approval,
Subtenant’s sole remedy shall be an action for specific performance or
injunction requiring Sublandlord to grant such consent or approval, all other
remedies which would otherwise be available being hereby waived by Subtenant.

20.2 This Sublease contains the entire agreement between the parties and all
prior negotiations and agreements are merged in this Sublease. Any agreement
hereafter made shall be ineffective to change, modify or discharge this Sublease
in whole or in part unless such agreement is in writing and signed by the
parties hereto.

20.3 The submission of this document by Sublandlord to Subtenant shall not
constitute an offer by Sublandlord and Sublandlord shall not be bound in any way
unless and until this Sublease is executed and delivered by both parties.

20.4 This Sublease may be executed in any number of counterparts, all of which
together shall constitute one agreement binding on all parties hereto
notwithstanding that all the parties have not signed the same counterpart. All
counterparts shall be construed together and shall constitute one instrument.

20.5 In any action, legal proceeding or arbitration hereunder, the winning party
shall be entitled to reimbursement of its reasonable attorneys’ fees from the
losing party.

* * * * *

[The remainder of this page is left intentionally blank;

the signature page follows.]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement of
Sublease as of the day and year first above written.

 

Sublandlord:     Subtenant: PricewaterhouseCoopers LLP     Riverbed Technology,
Inc. By:   /s/ Kenneth L. Cooke     By:   /s/ Randy S. Gottfried   Name:  
Kenneth L. Cooke       Name:   Randy S. Gottfried   Title:   Authorized
Signatory       Title:   Chief Financial Officer

 

    Federal Tax I.D. No.: 03-0448754 Address for Notices:     Address for
Notices (prior to the date of
occupancy):

PricewaterhouseCoopers LLP

   

3109 West Dr. Martin Luther King Jr. Blvd.

   

Riverbed Technology, Inc.

Tampa, Florida 33607

   

501 Second Street, Suite 410

Attention: Director of Real Estate

   

San Francisco, California 94107

   

Attention: Randy Gottfried

with a copy to:

       

Address for Notices (on or after the date of occupancy):

PricewaterhouseCoopers LLP

   

300 Madison Avenue

    New York, New York 10017    

At the Sublease Premises

Attention: General Counsel

   

Attention: Randy Gottfried

with a copy to:

       

with a copy of Default notices to:

Lowenstein Sandler PC

   

1251 Avenue of the Americas

   

501 Second Street, Suite 410

New York, New York 10020

   

San Francisco, California 94107

Attention: Bradley A. Kaufman, Esq.

   

Attention: General Counsel.

 

S-1



--------------------------------------------------------------------------------

Exhibit A

Floor Plan of Sublease Premises



--------------------------------------------------------------------------------

Exhibit B

Intentionally Omitted

*     *     *     *     *

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Sublease Rent

 

Period

   Annual Sublease Rent    Monthly Sublease Rent From the Commencement Date
through and including the day preceding the first (1st) anniversary of the
Commencement Date    $ 1,339,758.00    $ 111,646.50 From the first (1st)
anniversary of the Commencement Date through and including the day preceding the
second (2nd) anniversary of the Commencement Date    $ 1,403,556.00    $
116,963.00 From the second (2nd) anniversary of the Commencement Date through
and including the day preceding the third (3rd) anniversary of the Commencement
Date    $ 1,467,354.00    $ 122,279.50 From the third (3rd) anniversary of the
Commencement Date through and including the Expiration Date    $ 1,531,152.00   
$ 127,596.00

*     *     *     *     *

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Exclusions from Incorporated Provisions

1. The following provisions of the Overlease are not incorporated into this
Sublease:

 

(a) The provisions of the Overlease requiring Overlandlord to indemnify, defend
and/or hold harmless Sublandlord with respect to the common or public areas of
the Building.

 

(b) Sections 1.1, 2.1, 2.2(c), 2.2(d), 2.3 and 2.4; the second sentence of
Section 3.1; Sections 3.3.1, 4, 5.1, 5.2, 5.3, 6.1, 6.3.4, 6.4, 6.5, 6.6, 6.8,
8.5, 10.2.8 and 11.2; the last sentence of Section 13; Sections 15.3, 16, 17.2,
17.4, 19.2, 20.2, 21, 23.6.5, 24, 25, 32, 37, 40, 44, 50, 52, 53, 54, 55, 56,
57, 58, 59 and 60; Exhibits A-1, A-2, B, E and F, the 1998 Letter; the First
Amendment; the Second Amendment; the Commencement Date Agreement; the Consent
Agreement; and the 8th Floor Termination Letters.

2. With respect to any building services to be provided by Overlandlord to
Sublandlord (as tenant under the Overlease), reference to “Landlord” shall be
construed to refer to “Overlandlord”.

*     *     *     *     *

 

D-1



--------------------------------------------------------------------------------

Exhibit E

Method of Charging for Electricity

1. Subtenant shall pay one hundred (100%) percent of the actual cost of the
electricity used in the Sublease Premises based on separate submeter(s) for the
Sublease Premises, and all sales, use and/or utility taxes attributable to the
electricity furnished to the Sublease Premises.

2. Notwithstanding the terms of the last sentence of Section 5.7 of the
Overlease, all amounts payable hereunder shall be due within twenty (20) days of
Sublandlord’s bills therefor.

*     *     *     *     *

 

E-1



--------------------------------------------------------------------------------

Exhibit F

Form of Security Letter

[BANK LETTERHEAD]

________________, 2006

IRREVOCABLE, UNCONDITIONAL LETTER OF CREDIT NO. _______________

PricewaterhouseCoopers LLP

3109 West Dr. Martin Luther King Jr. Blvd.

Tampa, Florida 33607

Attention: Director of Real Estate

Ladies & Gentlemen:

________________________, a national banking association (“Bank”), of ________,
_______________ hereby issues its Irrevocable, Unconditional Letter of Credit in
favor of PricewaterhouseCoopers LLP, and/or its successors and assigns
(“Sublandlord”), for the account of Riverbed Technologies, Inc. (“Subtenant”) up
to the aggregate amount of One Million Four Hundred Thousand Dollars
($1,400,000.00), available at sight by the drafts of Sublandlord on the Bank.
Drafts drawn on this Letter of Credit will be honored when presented,
accompanied only by a letter or certificate purportedly signed by a
representative of Sublandlord stating that Sublandlord is entitled to draw on
this Letter of Credit under the terms of that certain Sublease, dated as of July
___, 2006 (the “Sublease”), between Sublandlord and Subtenant. Multiple and
partial draws shall be permitted hereunder. This Letter of Credit may be
transferable in whole or in part. The Bank shall look solely to Subtenant for
payment of any fee for such transfer. Such payment is not a condition to
transfer.

The Bank shall be entitled (and required) to rely upon the statements contained
in the above-described letter or certificate and will have no obligation to
verify the truth of any statements set forth therein.

The Bank hereby agrees with drawers, endorsers, and bona fide holders of this
Letter of Credit that all drafts drawn by reason of this Letter of Credit and in
accordance with the above conditions, will meet with due honor when presented at
the office of the Bank in New York, New York.

The obligations of the Bank shall not be subject to any claim or defense by
reason of the invalidity, illegality, or inability to enforce any of the
agreements set forth in the Sublease.

This Letter of Credit is subject to the International Standby Practices–ISP98,
International Chamber of Commerce Publication 590 when not in conflict with the
express terms of this Letter of Credit.

This Letter of Credit shall terminate at 5:00 p.m. Eastern Time on _______,
2007. This Letter of Credit shall be deemed automatically extended without
amendment(s) for successive period(s) of one year each from its current or any
future expiration date(s) but in any event not beyond 45 days after the
Expiration Date (as defined in the Sublease), which shall be the final
expiration date of this Letter of Credit, unless, at least thirty (30) days
prior to the then current expiration

 

F-1



--------------------------------------------------------------------------------

date, we notify you in writing by certified mail, return receipt requested, at
the address provided above (or at such other address as you may specify by
written notice to us), that this Letter of Credit will not be extended beyond
the current expiration date; provided, that our obligation to make any payment
hereunder in respect of a drawing request made prior to the expiry hereof shall
continue until payment is made.

Amounts drawn upon this Letter of Credit are to be endorsed on the reverse side
of this Letter of Credit by the negotiating bank.

 

By:        Name:        Title:     

*     *     *     *     *



--------------------------------------------------------------------------------

Exhibit G

Included Personal Property

All of the furniture, fixtures and equipment owned by Sublandlord and located in
the Sublease Premises as of the date hereof, subject to the following:

The parties hereto agree that Subtenant shall have ownership of the Included
Personal Property at the end of the Term and shall be solely responsible for
removal of same at the end of the Sublease Term at Subtenant’s sole cost and
expense. If Subtenant wishes to remove and/or dispose of any of the Included
Personal Property from the Sublease Premises before the end of the Sublease
Term, Subtenant shall give Sublandlord written notice thereof specifying the
Included Personal Property to be so removed or disposed of and Sublandlord shall
have sixty (60) days after receipt of such notice to notify Subtenant that
Sublandlord wants possession of such Included Personal Property. Upon
Sublandlord’s notification to Subtenant, if any, of its desire to retain the
Included Personal Property, the parties shall agree on a date and method of
delivery of such Included Personal Property to Sublandlord. Failure by
Sublandlord to timely respond to Subtenant’s notice shall be deemed
Sublandlord’s approval of the removal or disposal of such Included Personal
Property by Subtenant at Subtenant’s sole cost and expense.

*     *     *     *



--------------------------------------------------------------------------------

Exhibit H

Space Plan



--------------------------------------------------------------------------------

Exhibit I

Consent by Overlandlord